DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: overlay identification unit, rasterization rate determining unit, a rendering unit and overlay applying unit in claims 1-10.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GROSSMAN et al. (US 20190172247 A1), referred herein as GROSSMAN.
Regarding Claim 1, GROSSMAN teaches a system for generating images corresponding to content for display (GROSSMAN Abst: Methods and devices for rendering graphics in a computer system include a graphical processing unit (GPU)), the system comprising:
an overlay identification unit operable to identify an overlay to be applied to at least a portion of the content to be displayed (GROSSMAN Abst: the GPU utilizes each respective shading rate parameter to determine how many sample positions to consider to be covered by the computed shaded output; [0024] In determining the shading rate for different regions of each primitive (and/or different regions of the 2D image), the described aspects take into account variability with respect to desired level of detail (LOD) across regions of the image. For instance, but not limited hereto, different shading rates for different fragments of each primitive may be associated with one or more of foveated rendering (fixed or eye tracked), foveated display optics, objects of interest (e.g., an enemy in a game), and content characteristics (e.g., sharpness of edges, degree of detail, smoothness of lighting, etc.));
a rasterization rate determining unit operable to determine, in dependence upon the identified overlay, a rasterization rate to be applied to each of two or more areas of at least a frame of the content to be displayed (GROSSMAN FIG10.204-206; [0098] At 204, method 200 further includes determining respective sampling rate parameter 
a rendering unit operable to render the content to be displayed in accordance with the determined rasterization rates (GROSSMAN FIG3.129, 130; [0072] 4.3 At step 129, fine scan conversion is performed to determine sample positions covered within the current tile 20 or sub-tile 18 (e.g., pixel centers or multi- sample antialiasing (MSAA) depending on the finest desired sampling rate setting of the render target); [0083] Referring back to FIG. 4, at 130, method 120 includes shading each pixel based on each SRPf. For example, in an aspect, graphics pipeline 14 executes pixel shader stage 96 for each pixel shader thread to perform one or more of the following actions); and
an overlay applying unit operable to generate an image by applying the overlay to the rendered image (GROSSMAN [0022] FIG. 11 is an example of an image generated by the computer device of FIGS. 1 and 2, and overlaying the image a representation of a grid of tiles, wherein different ones of the tiles have different shading rates as determined according to the described aspects; [0109] Referring to FIG. 11, for instance, an example image 220 generated by graphics pipeline 14 according to method 200 and/or method 120 of the disclosure includes different tiles having different 

Regarding Claim 2, GROSSMAN teaches the system of claim 1, and further teaches comprising a content identification unit operable to identify content to be displayed, wherein identifying the content to be displayed comprises identifying elements of a virtual scene that are to be displayed (GROSSMAN [0024] the described aspects, define a mechanism to control, on-the-fly (e.g., during the processing of any portion of any primitive used in the entire image in the graphic pipeline), whether work performed by the pixel shader stage of the graphics pipeline of the GPU is performed at a particular spatial rate, based on a number of possible factors, including screen-space position of the primitive, local scene complexity, and/or object identifier (ID), to name a few).

Regarding Claim 3, GROSSMAN teaches the system of claim 2, and further teaches wherein the content identification unit is operable to perform occlusion culling on the identified elements (GROSSMAN [0116] It should be noted that the described aspects of graphics pipeline 14 may be implemented without affecting other graphics processes. For instance, hierarchical Z, early Z, and Stencil processes should continue to work orthogonally. Also, depth and coverage (occlusion) passes operate at maximum allocated AA mode, unless there is a performance advantage to making this coarse as well. Further, the frame buffer resolve works exactly the same as before, including any fragment-aware optimizations).

Regarding Claim 4, GROSSMAN teaches the system of claim 1, and further teaches wherein the overlay identification unit is operable to identify the overlay in dependence upon a user input and/or an identified state of the content to be displayed (GROSSMAN Claim 1. identifying, by the GPU, a first set of a first number of samples covered by the at least one primitive in the first region and a second set of a second number of samples covered by the at least one primitive in the second region).

Regarding Claim 5, GROSSMAN teaches the system of claim 1, and further teaches wherein the overlay is a graphical user interface object that obscures at least a portion of the content to be displayed (GROSSMAN [0030] a graphical user interface application or another program).

Regarding Claim 6, GROSSMAN teaches the system of claim 5, and further teaches wherein the obscured portions are blurred and/or darkened relative to one or more other portions of the content to be displayed (GROSSMAN [0061] input assembler stage 80 or vertex shader stage 82 utilizes a 2D map of a viewable area at coarse resolution (e.g., coarse SRP map 116) to look up an SRPv value for each primitive vertex based on a closest point in coarse SRP map 116).

Regarding Claim 7, GROSSMAN teaches the system of claim 5, and further teaches wherein the obscured portions have a degraded graphical quality relative to one or more other portions of the content to be displayed (GROSSMAN [0023] allow the 

Regarding Claim 8, GROSSMAN teaches the system of claim 5, and further teaches wherein a reduced rasterization rate is used to render the portions of the content to be displayed that are to be obscured by the overlay (GROSSMAN [0047] The rasterizer stage 94 clips primitives, prepares primitives for a pixel shader stage 96, and determines how to invoke pixel shaders. Further, as generally indicated at 118, the rasterizer stage 94 performs coarse scan conversions and determines a per-fragment variable shading rate parameter value (SRPf) (e.g., where the fragment may be a tile, a sub- tile, a quad, a pixel, or a sub-pixel region). Additionally, the rasterizer stage 94 performs fine scan conversions and determines pixel sample positions covered by the fragments).

Regarding Claim 10, GROSSMAN teaches the system of claim 1, and further teaches wherein comprising an image output unit operable to output the image GROSSMAN [0097] GPU 12 may receive graphics command 36 from application 46 executed by CPU 34 to render primitives 22 that compose image 24 on a screen of display device 40; FIG1.40).

Regarding Claim 11, GROSSMAN teaches a method for generating images for display (GROSSMAN Abst: Methods and devices for rendering graphics in a computer system include a graphical processing unit (GPU)).
The metes and bounds of the rest of the limitations of the method claim substantially correspond to the system claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 12, GROSSMAN teaches a non-transitory machine-readable storage medium which stores computer software which, when executed by a computer, causes the computer to perform a method for generating images for display (GROSSMAN Abst: Methods and devices for rendering graphics in a computer system include a graphical processing unit (GPU); Claim 20. A computer-readable medium storing computer-executable instructions executable by a processor for rendering graphics in a computer device).
The metes and bounds of the rest of the limitations of the medium claim substantially correspond to the system claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GROSSMAN et al. (US 20190172247 A1), referred herein as GROSSMAN in view of Laaksonen et al. (US 20190026944 A1), referred herein as Laaksonen.
Regarding Claim 9, GROSSMAN teaches the system of claim 1, but does not teach the claimed limitation of Claim 9.
However Laaksonen discloses a method, apparatus and computer program for displaying at least a part (101a) of first visual information (101) that is a view (102a′), from a first geographical location, which is analogous to the present patent application. Laaksonen teaches wherein one or more of the respective rasterization rates are determined in dependence upon the motion of a viewpoint within the content to be displayed (Laaksonen [0136] the shape 402a of the distal end 406 surface/first virtual display surface 403a and its inner wall surface/second virtual display surface 404a may be duly modified in view of the perspective of the viewer, i.e. in dependence on the 
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified GROSSMAN to incorporate the teachings of Laaksonen, and apply the orientation adjustment method of rendering detail according to user’s gaze direction, as taught by Laaksonen into the variable rate shading system and method.
Doing so would provide an effective displaying system in an intuitive manner that is minimally disorientating or distracting to the viewer who may be deeply immersed in viewing the presence capture information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611